01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE

UNITED STATES OF AMERICA, ) CASE NO MJ 21-271

Plaintiff, (D. ID CR20-125 BLW)

V. DETENTION ORDER
KERMIT KELLIN FAGLIER,

Defendant.

)
The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

based upon the factual findings and statement of reasons for detention hereafter set forth,
finds that no condition or combination of conditions which defendant can meet will
reasonably assure the safety of other persons and the community, or that defendant will make

his future court appearances as required.

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 

(1) Defendant has been charged in the District of Idaho with unlawful possession

of a firearm, access device fraud, and possession of counterfeit currency with

DETENTION ORDER
PAGE -1

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

(2)

(3)

(4)

(5)

intent to defraud. He was released on bond by that court, and has been on
pretrial supervision in the Western District of Washington.

The Pretrial Services Officer reports that defendant has essentially absconded
from supervision, He has not reported as required. When the officer tried to
locate him at his residence, he found it vacated. Defendant had reported no
change of residence.

Defendant has a lengthy criminal record, including failures to appear in prior
cases.

There are new charges pending against him in Bellevue Washington arising
from his arrest on the warrant in this case. Those new charges include firearm
possession, identity theft, controlled substance, and possession of stolen
property.

At his initial appearance in this court on the District of Idaho warrant,

defendant did not oppose the entry of an order of detention.

It is therefore ORDERED:

1. Defendant shall be detained pending trial and committed to the custody of the

Attorney General for confinement in a correction facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody

pending appeal;

2. Defendant shall be afforded reasonable opportunity for private consultation with

DETENTION ORDER

PAGE -2

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

counsel;

3. On order of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility in which defendant is confined shall deliver
the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel
for the defendant, to the United States Marshal, and to the United States Pretrial
Services Officer.

DATED this 12th day of May, 2021.

Ded bade

Joh nL. Weinberg
United States Magistrate Judge

DETENTION ORDER
PAGE -3

 
